UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6797



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FELIX D. DIAZ, a/k/a Papo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-91-322)


Submitted:   September 30, 1999            Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felix D. Diaz, Appellant Pro Se. Rita Marie Glavin, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felix D. Diaz appeals from the district court’s order denying

his motion to reconsider its order denying relief on his petition

for a writ of error coram nobis.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Diaz, No. CR-91-322 (E.D. Va. Jan. 12, 1999).       We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2